Citation Nr: 0321994	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to the service-connected asthma and allergic 
rhinitis.  

2.  Entitlement to an increased disability rating for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1972 
to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Specifically, in an April 1996 rating action, the 
RO denied the issue of entitlement to service connection for 
hypertension.  Following receipt of notification of this 
decision, the veteran perfected a timely appeal with respect 
to the denial of this claim.  Throughout the current appeal, 
the veteran has contended that the medication that he has 
taken for his service-connected asthma and allergic rhinitis 
exacerbated his high blood pressure.  Consequently, the Board 
will address simply the issue of entitlement to service 
connection for hypertension on a secondary basis.  

Additionally, by a September 1997 rating action, the RO 
awarded an increased evaluation of 30 percent, effective from 
October 24, 1996, for the service-connected asthma with 
allergic rhinitis.  Subsequently, by a February 1998 rating 
action, the RO assigned separate evaluations for this 
service-connected disability.  In particular, the RO 
concluded that the 30 percent rating remained in effective 
since October 24, 1996 for the veteran's service-connected 
asthma.  Further, the RO granted a separate 10 percent 
disability evaluation for the veteran's service-connected 
allergic rhinitis, effective from October 24, 1996.  
Following receipt of notification of the February 1998 
decision, the veteran perfected a timely appeal with respect 
to the 10 percent rating awarded for his service-connected 
allergic rhinitis.  

In an August 2003 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
dermatitis as well as entitlement to service connection for 
chronic sinusitis, asserted to be secondary to the 
service-connected disabilities.  These claims are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Service connection is currently in effect for asthma (30% 
disabling from October 1996) and allergic rhinitis 
(10% disabling from October 1996).  Previously, service 
connection was in effect for asthma with allergic rhinitis 
(10% disabling between May 1978 and October 1996).  

3.  The veteran's hypertension is causally related to his 
service-connected asthma and service-connected allergic 
rhinitis.  


CONCLUSION OF LAW

Hypertension is proximately due to, or the result of, the 
service-connected asthma and the service-connected allergic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a December 2001 letter and the supplemental 
statement of the case issued in October 2002, the RO, 
informed the veteran and his representative of the recent 
passage of the VCAA, the criteria used to adjudicate his 
service connection claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded a relevant VA examination.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  However, these 
reports do reflect treatment between May 1973 and April 1976 
for asthma and for allergic rhinitis.  Specifically, in 
January 1975, the veteran reported that he did not take his 
prescribed aminophyllin often because the medicine made him 
nervous and tense.  Three months later in April 1975, his 
medication was changed, and his condition improved.  Reports 
dated from later in April 1975 to January 1976 indicate that 
the veteran had received treatment for wheezing and chest 
pain as well as for severe allergic rhinitis.  He was treated 
with theophyllines in December 1975 and slophyllur in the 
following month.  In April 1976, his chronic recurrent asthma 
medication was characterized as steroids.  The October 1976 
separation examination indicated hay fever, allergies, and a 
blood pressure reading of 122/70.  

In October 1976, the veteran was discharged from active 
military duty.  A January 1977 VA examination provided a 
blood pressure reading of 130/50.  His cardiovascular system 
was found to be normal.  The veteran explained that he had 
used "an array of nasal decongestants and antihistamines 
with Drix-oral . . . [which gave] him greater benefit than 
anything he . . . [had] tried."  The examiner diagnosed mild 
allergic rhinitis and a history of asthma which was in 
remission.  

In February 1977, the RO considered this service and 
post-service medical evidence.  Based on such records, the RO 
granted service connection for asthma with allergic rhinitis 
and assigned a noncompensable disability evaluation, 
effective from October 30, 1976.  

According to relevant VA outpatient treatment records, 
between May and December 1978, the veteran received allergy 
shots approximately two to three times per month.  Based on 
this additional evidence, the RO, by a December 1978 rating 
action, awarded a compensable disability evaluation of 
10 percent, for the veteran's service-connected asthma with 
allergic rhinitis.  

At a December 1980 VA examination, the veteran reported that 
he continued to take medication for his asthma.  This 
evaluation provided a blood pressure reading of 110/70.  The 
examiner diagnosed asthma, multiple allergies, and allergic 
rhinitis.  

In May 1983, the veteran underwent a VA examination, at which 
time he explained that he was taking injections, 
Elixophylline, Nasalide nasal spray, Alupent, and Dimetapp 
for his respiratory and nasal problems.  At this evaluation, 
the veteran had a blood pressure reading of 130/72.  The 
examiner diagnosed atrophic asthma and rhinitis and noted 
that the veteran, who remained under continuing therapy 
(e.g., constant medication) for these disorders, had had 
"perfectly normal functional ability."  

Thereafter, in December 1995, the veteran filed a claim for 
service connection for hypertension.  VA outpatient medical 
records dated from July 1995 to February 1997 reflect the 
need for continued medication for asthma, atrophic 
rhinosinusitis, and atrophic rhinitis.  In addition, these 
reports reflect the following blood pressure 
readings:  164/100 in July 1995, 162/90 in October 1995, 
168/94 in December 1995, 178/102 and 168/100 in March 1996, 
146/80 in June 1996, 146/88 in August 1996, 142/78 in 
December 1996, and 148/62 in February 1997.  

In an April 1997 letter, a private physician explained that 
the veteran had a long history of perennial allergic rhinitis 
which required intermittent steroid treatment for the past 
10 years and that he had incurred elevated blood pressure in 
the past two to three years.  Further, this physician 
expressed his opinion that the veteran's intermittent steroid 
therapy "may have attributed to past blood pressure 
elevations."  Specific records of treatment received from 
this physician reflect the following blood pressure 
readings:  120/70 in December 1996, 140/90 and 164/100 in 
January 1997, 138/100 in March 1997, 140/100 and 140/90 in 
April 1997, 150/90 in May 1997, and 120/90 in September 1997.  

At a July 1997 VA non-tuberculosis diseases and injuries 
examination, the veteran reported that he was being treated 
for his asthma with oral theophylline, inhaled Triamcinolone, 
and Salmeterol.  In addition, the veteran complained of 
allergic rhinitis and sinus congestion with recurrent 
sinusitis.  Also, the veteran described having blood pressure 
readings for the previous approximately two years.  The 
veteran stated that his physicians believed "that . . . 
[his] multiple steroid treatments may have contributed to his 
hypertension."  

A physical examination demonstrated 170/100 and, with regard 
to the veteran's nose, erythematous boggy edematous mucous 
membranes bilaterally, a 50% to 75% obstruction on the left 
and a 25% to 50% obstruction on the right.  In pertinent 
part, the examiner diagnosed asthma, allergic rhinitis, as 
well as essential hypertension which was "possibly 
exacerbated by intermittent systemic corticosteroid use."  

By a September 1997 rating action, the RO awarded a 
30 percent disability evaluation for the service-connected 
asthma with allergic rhinitis, effective from October 24, 
1996.  Thereafter, by a February 1998 rating action, the RO 
continued the 30% evaluation assigned to the veteran's 
service-connected asthma since October 24, 1996 and granted a 
separate rating of 10% for his service-connected allergic 
rhinitis, effective from the same date.  

VA outpatient treatment records subsequently received reflect 
the following blood pressure readings:  120/90, 120/95, and 
140/90 in November 1997 and 186/96 in January 1998.  At the 
time of the November 1997 treatment session, a diagnosis of 
hypertension was made.  The January 1998 report noted the 
veteran's history of high blood pressure.  

In May 1998, the veteran underwent a VA hypertension 
examination.  At that time, the veteran described sharp chest 
pain "like a needle stabbing . . . [his] chest occasionally.  
The examiner noted that these symptoms are quite atypical for 
any cardiac pathology.  A physical examination demonstrated 
blood pressure readings of 190/95 in the right arm and 140/90 
in the left arm, normal jugular venous pressure, no bruits, 
regular heart sounds, and an I/VI systolic murmur at the 
aortic area.  An electrocardiogram showed normal sinus rhythm 
with evidence of left ventricular hypertrophy and T-wave 
inversions in the anterolateral leads which were suggestive 
of repolarization changes (although ischemia could not be 
ruled out).  The examiner provided an impression of 
hypertension and noted that, although the veteran was taking 
medication for this disorder, his blood pressure remained 
elevated.  

Thereafter, in April 1999, the veteran underwent another VA 
hypertension examination.  According to the report of this 
evaluation, the veteran was diagnosed with high blood 
pressure approximately one-and-a-half years prior to the 
examination.  The veteran denied having chest pain, shortness 
of breath, occasional dizziness, occasional headaches, visual 
changes, loss of consciousness, or a history of strokes or 
myocardial infarctions.  At the time of the April 1999 VA 
examination, the veteran was taking multiple antihypertensive 
medications with good control of his blood pressure.  A 
physical examination demonstrated regular rate and rhythm of 
the veteran's heart as well as no murmurs, gallops, or rubs.  
Chest x-rays showed an apparent increase in the veteran's 
heart size since the previous radiographic evaluation in 
globular fashion concerning a pericardial effusion.  The 
examiner diagnosed hypertension requiring multiple 
medications and close follow-up treatment.  

In September 1999, the veteran underwent another VA 
hypertension examination, at which time he reported having 
been first diagnosed with hypertension approximately 
three-and-a-half years prior to the evaluation.  He denied a 
family history of hypertension.  He also stated that he 
intermittently took Prednisone for flare-ups of his asthma.  
A physical examination demonstrated blood pressure readings 
of 193/114 (in the sitting position), 170/94 (in the standing 
position), and 182/114 (in the lying position) as well as 
regular heart rhythm.  The examiner provided an impression of 
hypertension.  In addition, the examiner expressed his 
opinion that, although "[i]t is known that steroids can 
cause hypertension secondary to fluid retention," he did not 
believe that the current veteran's intermittent steroid use 
would lead to chronic hypertension.  

At a January 2001 VA outpatient treatment session, the 
veteran reported that his asthma remained under reasonably 
good control with his regimen of multiple medications but 
that he had not had such good control of his allergic 
rhinitis.  In particular, he explained that, although he was 
given a new medication approximately 10 days prior to the 
treatment session, he continued to experience marked nasal 
congestion.  The examiner diagnosed controlled asthma, 
allergic rhinitis, and hypertension.  

At a VA respiratory examination conducted in July 2001, the 
veteran reported having had asthma all of his life.  In 
addition, he explained that he experiences shortness of 
breath upon walking 50 yards and that he has an asthma 
exacerbation approximately two to three times per month.  He 
stated that he uses medication, including an inhaler, daily.  
A physical examination demonstrated that the veteran's lungs 
were clear to auscultation bilaterally and percussion.  
Further evaluation reflected no rales or wheezes, normal 
inspiratory and expiratory ratio, and normal excursion.  Pre- 
and post-bronchodilators were not completed because there was 
no baseline evidence of significant obstruction on pulmonary 
function tests.  Chest x-rays showed lung fields which were 
free of focal infiltrate, effusion, or pneumothorax.  The 
examiner provided an impression of a history of asthma with 
periodic exacerbations which did not require hospitalization 
and which resulted in mild impairment.  

In August 2001, the veteran submitted a statement from a 
doctor whom the veteran described as his treating physician 
at the VA Hospital.  In the medical record, this physician 
expressed his opinion that the veteran has severe 
hypertension which is "exacerbated by his steroid therapy."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a cardiovascular-renal disorder, including 
hypertension, is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal in the present case, the 
veteran has repeatedly asserted that the long-history of 
medication that he has taken, and continues to take, for his 
service-connected asthma and allergic rhinitis has 
exacerbated his hypertension.  Thus, the veteran contends 
that service connection for hypertension is warranted on a 
secondary basis.  

As the Board has previously discussed in this decision, the 
pertinent medical evidence of record indicates that the first 
documentation of elevated blood pressure readings is dated in 
1995.  The first medically documented diagnosis of 
hypertension is dated in July 1997, when the veteran 
underwent a VA non-tuberculosis diseases and injuries 
examination.  

Significantly, the claims folder contains several medical 
opinions associating the veteran's hypertension with his 
service-connected asthma and allergic rhinitis.  For example, 
in an April 1997 letter, a private physician expressed his 
opinion that the veteran's intermittent use of steroid 
treatment for his long history of perennial allergic rhinitis 
over the past 10 years "may have attributed to past blood 
pressure elevations."  In addition, the examiner who 
conducted the July 1997 VA non-tuberculosis diseases and 
injuries examination expressed his opinion that the veteran's 
essential hypertension was "possibly exacerbated by 
intermittent systemic corticosteroid use."  

Although the examiner who conducted the September 1999 VA 
hypertension examination expressed his opinion that the 
veteran's intermittent steroid use did not lead to his 
chronic hypertension, this physician also acknowledged that 
"[i]t is known that steroids can cause hypertension 
secondary to fluid retention."  Moreover, a physician who 
treats the veteran at a VA hospital expressed his opinion in 
an August 2001 record that the veteran has severe 
hypertension which is "exacerbated by his steroid therapy."  

Consequently, the claims folder contains competent evidence 
that the veteran's currently diagnosed severe hypertension 
has been exacerbated by his steroid therapy associated with 
his service-connected asthma and allergic rhinitis.  Such 
evidence supports a grant of service connection for 
hypertension on a secondary basis.  See, 38 C.F.R. § 3.310 
(2002).  See also, Allen, supra.  Resolving all reasonable 
doubt in the veteran's favor, service connection for 
hypertension on a secondary basis is granted.  


ORDER

Service connection for hypertension, as secondary to the 
service-connected asthma and allergic rhinitis, is granted.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that, while VA provided the veteran 
with the notification of the specific provisions of the VCAA 
as well as the criteria used to adjudicate his appealed 
increased rating issue, VA has not informed the veteran of 
the type of evidence needed to substantiate this claim, or 
the specific type of information necessary from the veteran.  
Furthermore, VA's duty to assist the veteran in the 
procurement of evidence necessary to substantiate the 
appealed claim has not been satisfied.  

In this regard, the Board notes that, according to the 
pertinent rating criteria, evidence of greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, without polyps, warrants 
the assignment of a compensable disability rating of 
10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2002).  
Evidence that allergic or vasomotor rhinitis has resulted in 
polyps is necessary for the grant of the next higher rating 
of 30 percent.  Id.  A higher disability evaluation cannot be 
awarded for allergic or vasomotor rhinitis.  Id.  

Relevant VA outpatient medical records indicate that, in May 
1994, the veteran was treated for right nasal polyps.  
Subsequently, in the notice of disagreement which was 
received in March 1998, the veteran stated that he had 
evidence, contained in his claims folder, which demonstrated 
that, with regard to his service-connected allergic rhinitis, 
he had polyps in his sinuses.  

According to a report of a VA nose, sinus, larynx, and 
pharynx examination conducted in January 1999, the veteran 
had had severe allergic rhinitis and nasal polyps which 
required nasal polypectomy and sinus surgery five years prior 
to the evaluation.  At the time of the January 1999 VA 
examination, the veteran reported experiencing some nasal 
obstruction which was worse on the right than the left and 
purulent drainage.  He stated that he used nasal steroid 
sprays chronically.  An anterior rhinoscopy demonstrated 
swollen bilateral turbinates with dry nasal mucosa, no 
evidence of polyps on anterior evaluation of the oral cavity 
and oropharynx, no choanal polyp, some exudates on the 
tonsils, a red throat without evidence of phlegmon or 
cellulites, and no evidence of any pharyngitis.  A laryngeal 
evaluation showed bilateral true vocal cords with normal 
mobility.  The examiner diagnosed allergic rhinitis with 
polyps requiring prior nasal polypectomy and sinus surgery, 
nasal obstruction, a history of asthma, and chronic 
sinusitis.  

Subsequently, in May 1999, the veteran expressed his belief 
that his polyps had returned because he had begun to 
experience headaches, sinus tenderness, nasal congestion, 
inflammation, and post-nasal drip.  In July 2001, the veteran 
underwent a VA nose, sinus, larynx, and pharynx examination, 
at which time he complained of watery and itchy eyes, chronic 
nasal congestion, rhinorrhea, and sneezing "for most of his 
life."  The examiner expressed his opinion that the veteran 
had approximately 20% interference of breathing through his 
nose.  A physical examination of the veteran's nasal cavity 
reflected very swollen, edematous, and erythematous turbinate 
in the septal mucosa; a thin watery discharge; no pus in the 
sinuses; inferior turbinate hypertrophy; and a septal 
deviation.  The examiner provided an impression of severe 
allergic rhinitis refracted to medical management.  In 
addition, the examiner explained that there were no further 
treatment options for the veteran, who would not benefit from 
surgery, and recommended that the veteran continue to visit 
his treating physician for this disorder.  

Significantly, however, the report of the July 2001 VA nose, 
sinus, larynx, and pharynx examination does not indicate 
whether or not the veteran has polyps.  As such, the Board 
believes that the veteran should be accorded another VA 
examination to determine the presence or absence of this 
symptom.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to his 
allergic rhinitis treatment from the VA 
Medical Center (VAMC) in Nashville, 
Tennessee since May 2001.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA respiratory examination to 
determine the nature and extent of the 
service-connected allergic rhinitis.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should, with 
regard to the service-connected allergic 
rhinitis, specifically discuss the 
presence (including frequency and extent) 
or absence of polyps.  

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
10 percent for the service-connected 
allergic rhinitis.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in October 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



